Citation Nr: 0815267	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO. 03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar disorder, 
to include as secondary to the service-connected pes cavus 
disability. 

2. Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
pes cavus disability. 

3. Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
pes cavus disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to 
July 1968. 

This matter comes before the Board o Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
lumbar spine disorder, right knee, and left knee disorder, on 
a direct basis and as secondary to the veteran's service-
connected pes cavus disability. 

The claims were remanded to the RO in February 2007 for 
further development. However, the record does not show 
compliance with the Board's remand directives. It has been 
held that compliance by the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Having reviewed the entirety of the record, including that 
generated as a result of the February 2007 remand, the Board 
must again REMAND this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for disorders of 
the lumbar spine and the left and right knee. He asserts that 
the disorders were caused by the service-connected pes cavus 
disorder. In February 2007, the Board remanded the appeal in 
part to enable the RO/AMC to comply with applicable law. The 
RO/AMC was to consider not only whether the claimed lumbar 
spine and bilateral knee disorders were caused by the 
service-connected disorder, but also whether the lumbar spine 
and bilateral knee disorders were aggravated by the service-
connected disorder. See page 3, Board remand. 38 C.F.R. 
§ 3.310; Allen v. Brown 7 Vet. App. 439, 448 (1995) (en banc) 
( when aggravation of a non-service connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation). 

The examiner and the RO/AMC were to address the issue of 
whether or not the veteran's low back and/or knee disorders 
were aggravated by the veteran's service-connected pes cavus 
disability with a rationale provided for any opinion 
rendered. The examiner did not address the issue of 
aggravation of the low back and/or bilateral knee conditions 
by the service-connected pes cavus disability. This should 
have been done prior to final adjudication of the claim.

Further, in compliance with the Board's remand directives, 
the RO/AMC requested that the veteran complete authorizations 
for the release of medical records from Milton Kellman, D.O.; 
the Detroit Police Department; Sarasota Memorial Hospital; 
Mark Lonstein, M.D.; and Bon Secours Hospital. While the 
veteran completed the release of information forms, the 
record is unclear as to whether the RO/AMC requested the 
records from the medical care providers. 

Thus, while in May 2007 the veteran was provided a VA 
examination, the examination is not adequate for rating 
purposes, as it does not appear that all relevant medical 
records have been obtained. Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of relevant evidence); 38 U.S.C.A § 
5103A ((Providing that VA must undertake reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain. Whenever VA, after making such reasonable efforts, is 
unable to obtain all of the relevant records sought, VA shall 
notify the claimant that it is unable to obtain records with 
respect to the claim, including an identification of the 
records it was unable to obtain; a brief explanation of the 
efforts that VA made to obtain those records; and a 
description of any further action to be taken with respect to 
the claim)).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain 
any and all medical records authorized by 
the veteran for release, including 
treatment records from the Bon Secours 
Hospital, Venice Florida, related to a 
November 2002 motor vehicle accident, and 
associate those records with the claims 
folder. If any requested records are not 
obtained, the RO/AMC will, after making 
such reasonable efforts, notify the 
claimant that it is unable to obtain 
records with respect to the claim, 
including an identification of the 
records it was unable to obtain; a brief 
explanation of the efforts that VA made 
to obtain those records; and a 
description of any further action to be 
taken with respect to the claim
 
2. After performing the development set 
forth above, the veteran should undergo a 
VA orthopedic examination, to ascertain:

(a) whether the service-connected 
pes cavus caused or aggravated a 
bilateral knee disorder and a lumbar 
spine disorder; 

(b) whether the June 1968 entry in 
the veteran's service medical 
records as to a back disorder 
represented the onset of any present 
back disorder; 

(c) whether the June 1968 entry in 
the veteran's service medical 
records represented the onset of any 
present knee disorder. 

The claims folder, and copies of all 
relevant medical records, must be made 
available to the examiner who must 
acknowledge such receipt and review in 
any report generated by this examination. 
All indicated studies should be 
performed. 

The examiner is requested to compare the 
medical reports of record, and provide an 
opinion as to the etiology and onset of 
the veteran's degenerative joint disease 
or other pathology of the knees and 
lumbar spine. The examiner's requested 
opinion should address the medical 
probability that any documented 
degenerative condition is related to 
inservice occurrence, post service 
occurrence, the veteran's service-
connected pes cavus disability, or 
whether it is aggravated by the veteran's 
pes cavus disability. The examiner must 
state the reasons/rationale for each 
opinion rendered. The opinion should 
include a discussion of the effect and 
significance, if any, of the veteran's 
inservice experiences, his various motor 
vehicle accidents and his post service 
occupational experiences (police officer, 
flight instructor). If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
so stated by the examiner. 

3. Following such development, the RO/AMC 
should review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
any report does not include all test 
reports, special studies or full fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing examiner for 
corrective action. 

4. After all appropriate development has 
been accomplished, the AMC/RO should 
readjudicate the claims for service 
connection of the lumbar spine and 
bilateral knees, on a direct basis, 
secondary basis, and also specifically as 
to aggravation per 38 C.F.R. § 3.310 
(a)(b). If any such action does not 
resolve the claim, the RO/AMC shall issue 
the veteran a Supplemental Statement of 
the Case. Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





